COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-07-099-CV





JAY KURTIS GRAY 	APPELLANTS

AND GRAY LAW, L.L.P.

V.



KATHERYN ANN GRAY	APPELLEE



------------



FROM THE 322ND DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT



------------

Appellants Jay Kurtis Gray (“Jay”) and Gray Law L.L.P. (“Gray Law”) appeal the trial court’s final decree of divorce.  Jay has appeared pro se and as attorney for Gray Law. 

The appeal was submitted without oral argument before a panel of the court on November 27, 2007.  On that day, we notified appellants by letter that the court was concerned that the appeal is moot because it appears that the proceeds from the sale of the property in dispute previously held in the registry of the court have been disbursed in accordance with this court’s prior opinion in case No. 02-05-00379-CV, issued April 20, 2006.
(footnote: 2)  We stated that “unless the appellant or any party desiring to continue the appeal files with the court on or before Friday, December 7, 2007 a response showing grounds for continuing the appeal, this appeal will be dismissed as moot.
”  Jay responded in writing that he and appellant Gray Law have no objection to the appeal being dismissed as moot.  

  	Because Jay and Gray Law have no objection to the appeal being dismissed as moot, it is ordered that the appeal is dismissed as moot.
(footnote: 3)  
It is further ordered that appellants Jay Kurtis Gray and Gray Law, L.L.P. shall pay all costs of this appeal, for which let execution issue.
(footnote: 4) 



PER CURIAM



PANEL A:  CAYCE, C.J.; HOLMAN and MCCOY, JJ.



DELIVERED:  January 10, 2008	
 

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:In re Gray Law, L.L.P.
, No. 02-05-00379-CV, 2006 WL 1030206 (Tex. App.—Fort Worth Apr. 20, 2006, orig. proceeding) (mem. op.).


3:See
 
Tex. R. App. P.
 42.1(a)(2), 43.2(f); 
see also
 
Garcia v. Gonzales
, No. 02-07-00158-CV, 2007 WL 3408640, at *1 (Tex. App.—Fort Worth Nov. 15, 2007, no pet. h.) (mem. op.).  


4:See 
Tex. R. App. P.
 42.1(d), 43.4.